Been, Chief Judge.
Joseph McGahee was tried and convicted of impersonating an officer and theft by taking. He brings this appeal asserting the general grounds.
After reviewing the entire record, " 'we find that a rational trier of fact could reasonably have found from the evidence adduced at trial proof of guilt of the defendant beyond a reasonable doubt.’ [Cit.]” Brown v. State, 152 Ga. App. 144 (1979). The evaluation of explanations is solely a jury question. James v. State, 150 Ga. App. 357 (258 SE2d 39) (1979).

Judgment affirmed.


Shulman and Carley,. JJ., concur.